Case 1:16-bk-12801   Doc 73   Filed 08/28/20 Entered 08/28/20 06:32:43   Desc Main
                              Document     Page 1 of 3
Case 1:16-bk-12801   Doc 73   Filed 08/28/20 Entered 08/28/20 06:32:43   Desc Main
                              Document     Page 2 of 3
Case 1:16-bk-12801        Doc 73   Filed 08/28/20 Entered 08/28/20 06:32:43         Desc Main
                                   Document     Page 3 of 3



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

 In Re:                                         Case No. 1:16-bk-12801

 Charles D. Shiveley
  aka Charles D. Shively
                                                Chapter 13
 Denise C. Shiveley
  aka Denise D. Shiveley

 Debtors.                                       Judge Beth A. Buchanan

                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response to Notice of Final Cure Payment was served
electronically on August 28, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on August 28, 2020 addressed to:

          Charles D. Shiveley, Debtor
          513 Denmark Dr.
          Cincinnati, OH 45244-2209

          Denise C. Shiveley, Debtor
          513 Denmark Dr.
          Cincinnati, OH 45244-2209

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
